This is an action by the State, on relation of the solicitor of the district, to vacate an oyster-bed entry, under Laws 1893, ch. 287, sec. 4, and upon the hearing his Honor being of opinion, on the authority of S. v.Spencer, 114 N.C. 770, that the plaintiff is not entitled to recover, the plaintiff submitted to a nonsuit, and, on motion of the solicitor, judgment was entered against the county of Pamlico for the costs of the action, said county not being then a party to the action, but was allowed to become a party for the purpose of an appeal. The plaintiff assigns no reason or authority why the county should be taxed with the costs, and we can see none. The defendant refers to The Code, secs. 536 and 537, and Bunting v. *Page 8 (11) Comrs., 74 N.C. 633, in its behalf.
Judgment Reversed.
Cited: S. c., 119 N.C. 51; S. v. Horne, ib., 855; Garner v. Worth,122 N.C. 255; Loven v. Parson, 127 N.C. 302; Summerlin v. Morrisey,168 N.C. 410.